DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1-7 are directed toward an apparatus (system).  Claims 8-14 are directed toward a process (method). Claims 15-20 are directed toward a computer program product having computer-readable tangible storage media (article of manufacture).  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent claims 1, 8 and 15 are directed specifically to the abstract idea of identifying experts amongst a set of users and matching experts with users based on request.  
Regarding independent claims 1, 8 and 15, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A computer system, method, and computer program product comprising: 
a memory; and a processor coupled to the memory that implements a process for identifying experts amongst a set of users that engage with an enterprise workspace platform, the process including: 
associating each user with a set of topics and calculating a score for each association, wherein associations and scores are determined by analyzing self-reporting data, workspace interactions and document activity; 
receiving an inputted topic from a requesting user; and 
identifying and displaying and expert user based on scores calculated for the inputted topic.  

As the underlined claim limitations above demonstrate, independent claims 1, 9 and 16 are directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 2-7, 9-14, and 16-20 provide further details to the abstract idea of claims 1, 8, and 15 regarding the received data, therefore, these claims include Mathematical concepts, mental processes, and certain methods of organizing human activities for similar reasons provided above for claims 1, 8 and 15. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1-20 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computer system”, a “computer program product”, a “memory”, a “processor” coupled to the memory, an “enterprise workspace platform”, and “a natural language (NL) input from a requesting user in a user experience (UX) interface”. However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field 
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.  Dependent claims 2-7, 9-14, and 16-20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the 

Regarding Step 2B, 
Claims 1-20 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computer system”, a “computer program product”, a “memory”, a “processor” coupled to the memory, an “enterprise workspace platform”, and “a natural language (NL) input from a requesting user in a user experience (UX) interface”. However, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 2-7, 9-14, and 16-20 merely recite further additional embellishments of the abstract idea of independent claims 1, 8 and 15 respectively, but these features only serve to further limit the abstract idea of independent claims 1, 8 and 15, however none of the dependent claims recite an 
Therefore, since there are no limitations in the claims 1-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stockham (US 2016/0104178 A1).
As per independent Claims 1, 8, and 15, Stockham discloses a computing system (method, programmed apparatus), comprising: a memory; and a processor coupled to the memory that implements a process for identifying experts amongst a set of users that engage with an enterprise workspace platform (See at least Figs. 1-2 and Para 0052-0057), the process including: 
associating each user with a set of topics and calculating a score for each association, wherein associations and scores are determined by analyzing self-reporting data, workspace interactions and document activity (See at least Para 0012-0015, and Para 0022); 
receiving an inputted topic from a requesting user (See at least Para 0021 and 0045-0047) (Claim 8: receiving a natural language (NL) input from a requesting user in a user experience (UX) interface; processing the NL input to determine a topic, See at least Para 0053-0057); and 
identifying and displaying and expert user based on scores calculated for the inputted topic (See at least Para 0021 and 0045-0047).  
As per Claims 2, 9, and 16, Stockham discloses wherein self-reporting data for a given user includes a set of topics submitted by the given user as an area of expertise (See at least Para 0012-0015, and Para 0022).  
As per Claims 3, 10, and 17, Stockham discloses wherein the workspace interactions includes a running count of interactions by users with resources provisioned by the enterprise workspace platform (See at least Para 0012-0015, and Para 0022).  
As per Claims 4, 11, and 18, Stockham discloses wherein the document activity includes analyzing documents within the enterprise workspace platform to identify associations between users and topics (See at least Para 0012-0015, and Para 0022).  
As per Claim 12, Stockham discloses wherein the NL input is entered into one of an email program and a customer support tool by the requesting user (See at least Para 0053-0057).  
As per Claims 5 and 19, Stockham discloses wherein the inputted topic is determined from a natural language input into a user experience (UX) interface by the requesting user (See at least Para 0053-0057).
As per Claims 6, 13, and 20, Stockham discloses wherein a link to the expert user is provided within the UX interface (See at least Para 0053-0057 and 0089).   
As per Claims 7, 14, and 16, Stockham discloses wherein the score for each association is computed with a decay factor that reduces the score for an association over time (See at least Para 0038).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 1, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629